Demographic tendencies - Economic and social impacts (debate)
The next item is the Council and Commission statements on demographic tendencies - economic and social impacts.
Madam President, as we are unfortunately required to spend part of this evening together, I shall try, on behalf of the Council and also of Commissioner Potočnik, to summarise the Council's aims concerning demographic trends and their economic and social impact.
Commissioner, ladies and gentlemen, the ageing population, in other words the increase in the proportion of older people, is primarily the result of economic, social and medical progress which offers Europeans the opportunity to live long lives in a level of comfort and safety which is unprecedented in history. However, this is also one of the greatest challenges facing the Union in the coming years.
This ageing is the result of four factors. The first is that the number of children per woman is low, with an Union average of 1.5 children, which is far below replacement rate, which needs to be slightly higher than 2 - 2.1 - in order to stabilise population size.
The second factor is the decline in fertility over recent decades, which followed the 'baby boom' of the post-war years and which means that today these 'baby boomers' are swelling the 45 to 65 age group.
Having increased by eight years since 1960, life expectancy at birth - and this is the third factor - may well continue to increase, with an additional five years added between now and 2050, or perhaps even more.
The fourth and final factor is that Europe, as you know, is experiencing growing migration from other countries. In 2004, there were 1.8 million immigrants, which is more than the United States experienced relative to total population, but this level of immigration only partly compensates for the effects of low fertility and increased life expectancy.
We therefore find ourselves in a situation in which the level of dependence, in other words, the number of people aged over 65 compared to the number of people between 15 and 64 years of age is set to double, and will rise to over 50% between now and 2050, which means that the Union, which previously had four people of working age for every person over 65, will see this figure fall to just two.
The demographic change that I have just described, taking into account these factors, is accompanied by profound social change affecting family structures, all of which results in an increasing number of older people living alone and very old people being dependent on others.
As you know, most of these issues fall within the scope of Member States. This is the case for family policy, social security systems and, in large part, fiscal policy, and the Council, given these facts, believes that the Lisbon strategy and the open coordination method form the framework within which Member States should work in this area, and most Member States agree that no new structures should be put in place.
For the Council, the truly important guiding principle is that, in addition to better balance between work and private life, there should be more efforts to balance the roles played by men and women within households, and to offer more good quality infrastructure to care for children and other dependent people.
In an ageing society, the contribution of young people will become all the more important. We will have to intensify our efforts to combat youth unemployment and reduce early school-leaving. Investing in children must be our top priority if we want to improve young people's prospects.
We must also recognise that Europe is affected more by retirement than by ageing, although these trends are worrying and, without healthy public finances, it will be impossible to tackle all the consequences of demographic ageing.
This means that we must pay close attention to the viability of retirement schemes, and pursue the reforms underway to modernise these schemes and make them sustainable, which is in line with the current strategy within the Union. It will also be useful to encourage older workers to carry on working and, in particular, to provide meaningful incentives.
The Council is fully aware of all of these challenges and has adopted the recommendations of the social protection committee concerning views on demographic change in Europe and the challenges this poses. In addition, the Council adopted, on 30 May, the conclusions concerning policies that are in line with families' needs, and established a series of initiatives to support family policies.
In this context, an informal meeting was held on 18 September, organised by the French Presidency, involving ministers responsible for the family. At this meeting, the discussions centred on child care, as a way of ensuring balance between work and family life, and the protection of children on the Internet.
To conclude: the Council invites the Commission to view the first forum on the future demographics of Europe, which took place in Brussels on 30 and 31 October, as a starting point for a structured and lasting dialogue, within and between Member States, and to act so that the Commission may provide support to the relevant bodies to find the best strategies for responding to this demographic change.
Member of the Commission. - Madam President, I might take a bit longer but I promise to compensate for that in the second response.
Parliament's request for a statement on demographic trends from the Council and the Commission comes at the right time. This Friday, the Commission services will present their second demography report - in time for the European Demography Forum on 24 and 25 November.
The European Union is going through a major demographic transformation. All the Member States have seen life expectancy rise and fertility rates decline among their populations as a result of scientific, economic and social progress. Today, Europeans live longer, healthier lives than their forbears did, and we can expect life expectancy to increase in the future.
This ageing of Europe's population is no longer an abstract scenario for a distant future. The baby boom began 60 years ago and the first baby boomers are now reaching retirement age. So the European Union's demographic development has reached a turning point. From now on, the number of those aged 60 and over will rise by two million people every year for the next 25 years.
Meanwhile, the rate of growth of the working age population is falling fast and will stop altogether in about six years. Today there are four persons of working age - between 15 and 64 - for every person aged 65 or over in the 27 Member States. In 2060, the ratio will be two to one.
Some see ageing as a threat and paint a bleak picture of conflict between the generations. But demographic change need not be a threat if we look at the opportunities it holds. Living a longer, healthier life can mean staying active longer. Most of the baby boomers are better educated and better trained than previous cohorts. Today they are still fit and healthy.
I am convinced that demographic change offers the chance of stronger solidarity between the generations. But I do not expect that to come about by itself. Society will have to make better use of the abilities of all generations and give everyone the chance to develop his or her full potential. That means modernising our social policies - in line with the renewed social agenda the Commission adopted in July. The renewed social agenda identified Europe's ageing society as a priority area for action and recommended a number of policy responses. Our goal is to help the Member States make the most of the possibilities and manage the impact of an ageing society effectively.
The approaches and recommendations set out in the Commission's 2006 communication 'The demographic future of Europe: From challenge to opportunity' continue to be valid. That communication expressed confidence in Europe's ability to adapt to demographic change. But it also stressed the need to act in five key areas: promoting demographic renewal in Europe, by creating the conditions for our fellow citizens to fulfil their desire to have children, in particular, by helping to reconcile work and family and private life; promoting employment in Europe, by ensuring that more and better jobs are created and people can work longer, in order to improve the balance between active and inactive people; promoting a more productive and more dynamic Europe, by optimising skills at all ages; taking in and integrating migrants into Europe, by attracting skilled and unskilled workers from abroad and facilitating their integration in order to alleviate labour shortages; ensuring the sustainability of public finances, by consolidating budgets and reforming social protection systems in order to guarantee adequate social protection and public services in the future.
The Lisbon Strategy already covers the most important of those policy responses, but it focuses less on the long term than the demography debate. That is why the Commission has proposed additional tools in the form of biennial reports on the demographic situation in Europe and two-yearly demography forums.
In the 2008 report, the focus will be on the potential of the baby boom cohorts. A growing number of people in their 60s and 70s will probably be willing to continue playing an active part in social and economic life.
The employment rates of older people have risen in recent years, reversing the past trend towards ever earlier retirement. But more needs to be done: when they reach 60, only 40% of men and 30% of women are still in employment. Yet most people in that age group are still fit and capable of contributing to the economy and society. The ageing baby boomers can also make a major contribution to society as informal care providers and volunteers. Their contribution deserves to be recognised and supported by public policies. It is crucial to ensure that the growing number of older people can lead an independent life for as long as possible.
A key objective of demography forums is to promote mutual learning based on good practice among the Member States. The next European Demography Forum - to take place in Brussels on 24 and 25 November - will focus on family policies and active ageing. It will also provide an opportunity to take stock of how prepared the Member States are for demographic change and to identify the most important opportunities for further action.
Early next year, the Commission will present an update of the implications of demographic change for future public spending, in particular, in the area of pensions, health and long-term care, based on Eurostat's new population projections.
To wind up, I want to emphasise that it is the responsibility of the individual Member States to implement the right policies in the face of demographic change. But demographic change is a challenge we all face together. The Member States can learn a lot from each other's successes and failures in responding to this demographic change. That is why the Commission encourages a Europe-wide debate on demographic change and is offering a platform for the exchange of experiences and mutual learning.
on behalf of the PPE-DE Group. - Madam President, the two opening speeches have rightly highlighted longevity as the most significant change in demography. That, of course, means people are living longer, mainly healthier lives, but in later years they become frail in body or mind.
That has meant an enormous growth in neurodegenerative diseases and the cost of that is vast. Drugs for Parkinson's disease in many countries cost more than drugs for cancer. UK research predicts that by 2051, there will be an increase of 154% in the numbers of people with dementia.
Long-term care: that comes later now. It used to come in the 70s. Now it comes in your 80s and is increasingly coming in your 90s, but it is coming at an ever greater cost to individuals and families with implications for their savings.
The challenge is to ensure longevity as a reward and not a punishment. We need to rethink our assumptions on ageing, moving from just 'How do we care?' to 'How do we promote healthy later years?'. That means healthier lifestyles earlier in life of course; keeping off tobacco and drugs, sensible drinking, healthy eating, exercise, but also management of stress.
Flexible working lives: time for leisure and families. It means preparing for life after work with flexible retirement ages and the gradual movement into retirement that I have seen in the Netherlands. It means greater social support in new and innovative ways, more domiciliary services so that people can stay in their own homes for longer. Services and devices to match changing needs.
When my mother reached 80, she needed a fax machine for communication. At 90, she needed a stair lift. At 100, she needed stimulation as her hearing and sight and mobility diminished. But the mind inside was good and needed to be protected and stimulated if she was to have a real and full life.
on behalf of the PSE Group. - (SV) Madam President, the trend for there to be fewer and fewer workers and more and more elderly people could be described as dramatic, yet, at the same time, the fact that we are actually staying healthier further into old age is a positive development.
It poses a number of challenges for us, however. I shall describe a few of them. Fewer children are born nowadays than in the past. That said, this situation varies greatly between the Member States. We can see that the outcome is better in those Member States where a system has been set up to allow parents to combine a working life with parenthood, both the women and the men in a family. We must learn from each other in this regard.
Despite the fact that our population is ageing, the long-term trend is for working lives to shorten. This is due both to the fact that people are starting their careers later and also - with the exception of the last few years, when the development has been more positive - to the fact that career spans have been getting shorter. We need to do something about both sides of this problem in order to lengthen working lives and, above all, before we retire, to come up with flexible solutions.
We have been discussing the 'Blue Card' today, but we must ensure that everyone who has come here from other parts of the world where there is currently high unemployment is integrated and enters the working world, including those with disabilities and other issues. We must do all this within the framework of the Lisbon process, so that we can meet these challenges over the long term.
on behalf of the ALDE Group. - Madam President, there are many issues that arise in the context of this evening's discussion, but I would just like to look at one of them: care and carers.
If we are lucky enough to live long enough, we will most likely need care, and, while there are differences between Member States, the likelihood is that this will largely consist of informal care.
Carers form the foundation of formal care and social care, and are an indispensable part of long-term care provision. If carers are expected to keep providing care - which they are - then their needs must be an inherent part of health and social care policy development.
In this context, I am pleased to see that the DG SANCO website has a short section devoted to carers, and I have no doubt that this came about as a result of the submission the carers' interest group in Parliament made to DG SANCO on its annual work programme.
However, carers need more than just a mention. We believe it is time to design a new social contract for care that goes way beyond the traditional view of a contract between the state and the individual, and which calls for new commitments involving employers, local agencies and communities. Indeed, the recent ECJ judgment on discrimination by association points the way.
Caring cannot be the sole responsibility of the informal carer or, indeed, of the Member State. The informal care system will collapse without proper support, while with an exclusively state-based approach, the costs will simply be too high. That is why we need this wider social contract.
Finally, there are approximately 100 million carers across the EU. They are unpaid, undervalued and, in many cases, inadequately supported. I welcome the mention on DG SANCO's website, but this is a first step only. By its very extent, this is a European issue and action will have to be coordinated between Member States.
Policy on carers should be part of the work of DG SANCO, and also of DG Employment and Social Affairs.
Thank you, Madam President. Europe's residents are getting old! Alongside this trend, the organic increase in the number of inhabitants may become negative. In many Member States, this is already a reality. The number of people working in proportion to the number of pensioners is falling in all Member States. A low birth rate in conjunction with longer life expectancy and immigration is increasing pressure on pensions, health protection and social services. There are, however, also some Member States which have succeeded in changing Europe's negative demographic trend.
In these countries, a balance has been achieved between life and work, which enables parents to bring up their children, without sacrificing their careers, and to obtain the economic and social benefits linked to them. I have no doubt that Member States will have to find the main economic, social and cultural solutions to combat the ageing of their populations. There are also tasks, however, which ought to be carried out at the European Union level. The EU labour market still conceals enormous reserves. We need to ensure that in the internal market, there are no barriers to the free movement of the labour force. However complicated it may be, we need to return to the liberalisation of the market in services, and we need to review the services directive that was adopted. The implementation of both these basic freedoms would help to offset the financial deficits created by the demographic process. Of course, we should also adopt a non-discriminatory attitude towards gender and age. Thank you.
on behalf of the Verts/ALE Group. - Madam President, it is interesting how we often see the declining birth rate etc. as a problem. This is not necessarily the case if it means that we are then starting to share some of the inordinate wealth that we have at European Union level with people coming from other countries and that we look at technical innovation and how we can increase productivity and maybe even produce fewer of the rubbishy goods that clutter up our lives and our planet at the moment.
Of course, there is also an issue about making the best use of the potential labour force. This is why the anti-discrimination directives in the field of employment are crucially important and why it is essential that Member States implement those properly. They should also look at the barriers to phased retirement - issues such as: if you cut your working hours, what does that do to your pension; what does it do to your life and access to benefits?
We also ought to consider what is happening in the current financial crisis with regard to a lot of our thinking in this area. We are likely to see more older workers being laid off, because people are not implementing the anti-discrimination legislation properly, with all the implications for many of them of perhaps never getting back into work.
There will be others who will find it even more difficult to start their working lives or to find promotion to build up their pensions: all those aspects of what happens if you are not working for a period of time. There is the question of disaffection amongst the young who cannot find work, for whom it becomes more difficult, and of course the problems that many people will face when their private or occupational pension schemes are not able to pay out in the way that they thought they would.
So we also need to look at the demographic situation in the context of the current crisis and how we are going to use this opportunity in terms of increasing training. We should use that as a way of helping people to improve their skills, perhaps to find pathways to less physically demanding work - something that we have been saying for a considerable period of time needs to be done. We should look at how we might increase the higher-education qualifications of a number of people who never had that opportunity in their youth.
We now have the opportunity to look at certain of the elements that we know are problematic and really begin to look forward to how we are going to tackle the demographic situation.
In our opinion, instead of being entitled 'demographic tendencies - economic and social impacts', this debate should be entitled 'economic and social policy and its impact on demographic tendencies'.
The demographic tendency projections for a country or region should not be disassociated from the policies adopted in that country or region, given that these policies determine and condition the demographic development.
For example, the 50-year projections are made based on assumptions that should be explained, including the economic policies determining the scenarios put forward. In other words, given the projections made, what we should be discussing today are the consequences for demographic development resulting from unemployment, increased job insecurity, deregulation of working time, a monetary policy focused on moderation and devaluation of wages. What we should be discussing today are the consequences of the European Union's interest rate policy on thousands and thousands of families who have taken out mortgages to buy houses, the consequences of liberalisation and privatisation on public services, and the consequences of low pensions on the independence and quality of life of millions of pensioners. What we should be discussing are those policies which promote the centralisation and concentration of wealth and the increase in social inequalities.
In essence, what is actually at stake is the observance or non-observance of human rights, such as the right to food, employment, dignified wages, housing, health education and leisure.
on behalf of the IND/DEM Group. - Madam President, we are facing a crisis in Europe to which we will not find a solution until we face the fact that the crisis is of our own making.
In the EU, we kill over one and a half million children before birth every year. We destroy our future and then wonder why we have a crisis. We talk about a fertility problem, but this is not a fertility problem: it is a refusal to let millions of babies conceived be born. Unless we are honest in identifying the problem, there can be no solution. The solutions are that we must respect life and support the family, in order for that life to find a nurturing environment. By taking these steps, we can begin to tackle the challenge of skewed demographics. Improvement will not happen overnight, but at this point we can still avert disaster.
One should study the case of Japan closely. Two decades ago, it was the second largest economy in the world, and one of the most advanced. In 2007, the Japanese population peaked and entered decline. In 1995, twelve years before the downturn, Japan entered deflation as negative demographics began to take their toll. It has never got out of it. Japan is 20 years ahead of Europe in this, but it was also 20 years ahead of European countries in legalising abortion. We peak in 2025 - which is only 17 years away. I wonder if the deflation we are now entering, in 2008, is here to stay, with the banking crisis being replaced by a demographic crisis, which will be with us until we learn to respect life again.
(NL) Madam President, I am delighted that the Council and Commission are issuing a statement about the economic and social impact of present demographic trends. Many politicians have a bad habit of thinking in the short term and of neglecting long-term policy. Our demographic challenge is a vital problem in the long term, which also requires long-term solutions. The average birth rate in women in the European Union is 1.5, which is too low to replace the current generations. This is also where the problem lies. One option is to reach out for an easy solution in the short term by pleading in favour of an even greater immigration wave from outside Europe. Whilst this may seem like a good idea in theory, day-to-day reality in our big cities bears witness to the total failure of lax immigration policy over the past 30 years. The European unemployment figure is 20 million, and still the Commission would like to import more immigrants. Might I, in fact, point out that the unemployment percentage among non-European immigrants is considerably higher than among the native people in the Member States?
A lack of time prevents me from mentioning the social problems, including the social breakdown, which large-scale immigration causes. What we need is policy in the Member States that supports young European families in their desire to have children. Tax measures are needed in the Member States in order to make having children more attractive. Child care should be improved and extended. We should also dare to contemplate the introduction of a wage for the stay-at-home-parent who chooses to commit most of his or her time to raising the children.
(DE) Madam President, ladies and gentlemen, I welcome this debate because it raises awareness, rather than arousing fear We must take action now, without waiting until tomorrow.
Demographic change has its causes, consequences and challenges, which include falling population levels, fewer people in gainful employment and the likelihood of us living longer. The children born during the next few minutes may live to the age of 100. Indeed, this will be the case for half of these children. The population is ageing and we are having fewer children. This is resulting in dramatic changes to the age structure and the population structure. We in this House are faced by new infrastructure requirements, new requirements on public services and on business, education and social systems. This is an ageing continent. Jean-Claude Juncker once said, 'If we do not rapidly redesign our social, pension and health systems so that they are fit for the future, we will become the losers in the globalisation process, instead of the winners.'
What is to be done? There is a great deal to do. Ensuring that people have a good work-life balance. No longer forcing people to give up working. New forms of care, child care and mobile services, such as meals on wheels, are required. In all Member States, responsibility for financing care must be taken away from social security systems and become a community responsibility. We are facing a challenge in the field of education. Our goal should be to become the most child-friendly and people-friendly continent in the world. We must credit time spent bringing up children and providing other forms of care, because 80% of carers are family members. Equal pay for equal work is also important. Much remains to be done and our problems have a wide range of different causes.
(FR) Madam President, Minister, I have a few words to say: the stumbling block that we will encounter when tackling this demographic challenge is that the number of working people is falling. Two figures: in 2010, there will be 217 million people of working age, and in 2050 this figure will be 180 million; a deficit of almost 36 million people.
Should we fear a shortage of labour? Should we fear an imbalance between the working population and those who are dependent?
We are suggesting two solutions to this problem, which aim to achieve optimal management of human resources. Firstly, full employment. We must work towards full employment. There are currently very significant employment opportunities, given the under-employment among young people, women, over-55s and underqualified individuals. We are witnessing a huge waste of skills. We may well find that if employment levels among women and those aged between 55 and 65 increase, by 2050, to rates similar to the best in Europe, we could make up for this shortage of labour.
Finally, lifelong education and training. We would like to work towards an optimal length of working life. It is unacceptable that a worker, a project manager, a 50-year old manager has little more by way of career prospects than stagnation. The social responsibility of our firms is at stake here.
(The President cut off the speaker.)
(IT) Madam President, Commissioner, ladies and gentlemen, the world population has doubled within a few decades with devastating consequences for the planet and so the fact that the European trend is at least partly different is a positive point.
There are problems in terms of social welfare, certainly, but the answer is not to encourage people to have more children, but rather to raise the retirement age, to eliminate discrimination against older people in countries such as Italy where the disincentives to working after retirement age are so high as to make pensions into obligations rather than rights.
On the world stage, I call upon the Presidency, in particular, to take action to bring about the convening of the new United Nations conference on population which has, for years now, been blocked because of pressure by states such as the Vatican State and by those who fear responsible policies on the provision of information on sex and family planning.
(PL) Madam President, Europe's demographic trends have been deeply alarming for over a dozen years now. The replacement fertility rate is 2.16. In Poland this rate is 1.2. At the same time, the progress of medicine and healthier lifestyles mean that people live longer. Europe is getting older, but it is also dying out. By 2030, the ratio of working to non-working population will be 1 : 2.
Anti-family, socio-economic policies, the promotion of family models with few children and childless marriages by the media, as well as policies conducive to family breakdown, are significant causes of the adverse demographic changes in Europe. Their most important outcomes will be a shortage of workers in the labour market, threatening economic development, a dramatic loss of pension system efficiency and increased cost of health care systems due to the special needs of an ageing society.
(SK) I welcome the debate on these issues and I feel that it is particularly important now, when we must solve both a financial and an economic crisis at the same time. Demographic trends show that we have an ageing population, due to a combination of improvements to health care and falling birth rates. Therefore, we have to prepare for this reality and to make provision in the relevant areas.
In the social area, it will be a relatively difficult matter to provide pensions. In the area of health, we must think how to provide treatments, especially for diseases associated with old age. We know, for example, that up to two thirds of cancers are associated with an age of over 60.
The sustainability of the social system will require increased, improved and better-adapted conditions of employment for older people. This mainly concerns women over 55 and men in the age range from 55 to 64. It is possible to make up for the population loss through immigration of young people from third countries, but we must try, above all, to create the conditions for stabilising the population of young educated people who we are currently losing to the USA.
In view of the worsening reproductive health of young women, we should support assisted reproduction. Many young families cannot afford this. In my opinion, we will not be able to comply with the Lisbon strategy. Let us try at least to renew the idea of a European family support alliance, either through tax bonuses or through improved facilities for pre-school children. Maternity leave should be provided at full pay and not at the minimum level.
(RO) Minister, I apologise for contradicting you, but we have several problems, not just one. We do not only have demographic problems, but political, social and ethical ones too. We state that we want a higher birth rate, but 30% of children already born live below the poverty line. The consequences for the future will be poor education, bad jobs, lower productivity and small insurance contributions.
The Council's position on the Working Time Directive blatantly contradicts the intentions of achieving a balance between work and private life. Infertility is a condition which is recognised by the World Health Organisation, but not by many Member States. As a result, insurance does not cover the cost of treatment. To pay for a single attempt at IVF in Romania, a person earning an average salary and saving all of it would need to work for nine months. 3-4 attempts are required for conception and then another nine months before the child is born.
Fellow Members, the most effective solution would be for us to promote a consistent policy among states and to ensure equivalence among the statements made and measures adopted.
(FI) Madam President, the challenges posed by demographic trends seem especially great in the sparsely populated areas of the north. Migration takes young and educated people out of a region, whilst the ageing population quickly grows in relation to the rest. This results in increased costs for organising social and health care services, a problem exacerbated by the long distances involved. New technology and innovation have, however, succeeded in establishing new services to help the ageing population and which can be exploited throughout the Union.
Another way to turn challenges into opportunities is effective regional policy. Effective regional policy is a way to make use of the opportunities that areas provide, create new jobs and deliver added value for Europe as a whole. At the same time, trends in population can be made a more positive phenomenon.
(NL) Madam President, Commissioner, Mr Jouyet, ladies and gentlemen, when this House discussed the effects of demographic developments before the summer, the full extent of the current economic crisis had not yet hit us. This crisis will increase pressure on our social systems. As a result of expected growth in unemployment, some relaxation may perhaps be expected within the labour market in the short term. In the long term, however, this does not solve the specific problem of an ageing population.
If a worsening economic climate brings increased pressure to bear on the older workers to leave the labour market prematurely, we shall lapse into old errors. The emphasis should now remain, as it should do in future, on flexible pension arrangements on a voluntary basis, combined with organising work in such a way as to ensure that continuing to work longer becomes a real option. The financial crisis has demonstrated once again why we must handle pension funds wisely. The sustainability of the pension system, aligned to both demographic and economic developments and based on risk-avoiding investment strategies in the long term, should be accorded high priority. Additionally, the European Commission should turn its attention to regulating and monitoring pan-European pension products.
(SK) The changing lifestyle of the younger generation is such that after completion of studies, everyone wants to spend some years travelling and then building their career. By this time, young people, including young women, are over the age of 30 and most of them then produce only one offspring. A family is seen today as a negative burden and, in addition to this, young men are not capable of promising marriage and security to women.
The number of abortions is at an all-time high and a large proportion of women use hormonal contraceptives, so the number of women who are actually physiologically capable of conceiving children is very small. The fertility index in European countries varies between 1.1 and 1.3. Only France, which has long provided financial support for families, has an index approaching 2. A recent European congress on the family at the University of Ružomberok ...
Madam President, it seems we will all live longer but enjoy fewer grandchildren. I suppose the reasons why that is the case are very complex and varied. I think children are seen as a 'problem' and you hear that when you talk to people who do not have children. We also talk about a child care 'problem' rather than a 'solution'.
Older people, too, feel that they are a burden and worry about who will look after them into their old age. I think that those of us in the middle somewhere fear this impending doom because there will be even fewer people around to pay for our pensions and to look after us when we, too, are unable to do so.
The role of carers in society, as Marian Harkin rightly pointed out, is totally undervalued and that needs to change. And I wonder - listening to tonight's debate - in the context of the financial and economic crisis, can the Commission perhaps answer this question, and see that this problem of the demographic trend could actually get worse because of the situation we are now in? That would be regrettable.
(RO) Madam President, Commissioner, the European Union needs to be prepared to face up to the demographic challenges. Social Europe needs to be able to meet the expectations of its citizens by offering good-quality education, an efficient and accessible health care system and jobs which support a decent living and the guarantee of a decent pension on retirement.
The EU has an ageing population. At the same time, there are few Member States where the birth rate has grown, apart from Ireland and France which have performed well in this area as a result of specific policies that have been adopted. At the same time, although the infant mortality rate has fallen at Community level to 4.7 in a thousand inhabitants, there are still some Member States where this figure is 12 in a thousand inhabitants.
Europe needs to invest in health, education and social welfare. Guaranteeing well-paid jobs means a decent living for workers, but it also guarantees the resources required to pay for pensions. The pension system is a system based on solidarity between the generations.
Madam President, the European Union is an ageing society. There are many people in the EU who choose to advance professionally instead of concentrating on their family lives, until it is far too late for them to have children.
Having recently become a grandfather, I am a fierce advocate of an Estonian family planning measure that allows one of the parents to stay at home for 18 months after the birth of their child, guaranteeing social benefits more or less equal to the parent's salary before his or her leave - the parental allowance.
It is my strong opinion that, unless we want to burden our children with unreasonably high taxes, we ought to start implementing a similar approach across the EU. In Estonia, for example, such a policy has brought the nation out of a seemingly interminable decrease in population.
Madam President, the most important work done by any citizen is the rearing of the next generation. And, without any hectoring or lecturing of the young women of today, married or single, what we need to do is restore the freedom of choice to all women who want to stay at home to have the second or third child and to ensure that they are not forced to remain in employment because of economic and financial circumstances.
We must ensure that full pension credits or a parental pension or a maternal pension are preserved for the women working in the home so that their old age will be financially secure and that they can be properly rewarded by the state for doing that most important work for all of us: rearing the next generation.
On another point, given the increased average number of healthy years available to most of us, the compulsory retirement age - the traditional retirement age - of 65 must be revisited, and revisited urgently. On average, women are now well into their thirties when they give birth to their first child. We must review this situation as quickly as possible.
(PL) Madam President, we are all aware that European society is ageing, but are we all aware what consequences this will have for our economy and for our labour market? In an era of globalisation, demographic problems acquire a much broader dimension. For this reason, the European Union needs integrated action on a large number of levels.
On the one hand, we must ensure that the goals of the Lisbon Strategy are attained, strive to raise employment levels, increase the participation of women in the labour market and arrest the early retirement trend. We must also place greater emphasis on education, especially in engineering and information technology, essential for a knowledge-based economy. It is also vital to promote life-long education and to prepare workers for being open to new challenges.
Madam President, I will try to adhere to your advice. Commissioner, ladies and gentlemen, the debate has been very fruitful and it is clear from the various interventions that there are multiple points to address if this demographic challenge is to be met.
Various courses of action can complement each other, as I shall describe later. To a certain extent, it is true that we must increase employment rates, and it is true that we will need immigration in order to solve this demographic deficit, and it is also important that immigration be controlled and organised. It is also true that we need family policies and support for the existing birth rate, and there is a requirement to care for elderly people and to improve the way in which they are treated. In this context, we must pay close attention to the development of education infrastructure, child care and the alleviation of dependency in the elderly.
As several speakers have said, we must consider our strengths, in particular, new information technologies and research and development, with all the flexibility available in medical and health care services, and all that can be done to assist with prenatal diagnosis, early years assistance and community child care. There are therefore several challenges, but we already have the resources to tackle this demographic deficit.
We must be ready to monitor the consequences of demographic change, as was emphasised in the debate. We need to oversee the viability of our social security and pension systems, which are one of the characteristic features of the European solidarity model. We must take long-term measures, despite the economic and financial crisis that we are experiencing at the moment, in order to ensure that these systems are viable, and we must also consider the future effects of this demographic change on various aspects of labour organisation. Mr Cappato used a specific example to illustrate this point, and he is right to do so.
In conclusion, I believe that the Commission, as Commissioner Potočnik will undoubtedly say, Parliament and Council must continue to engage in dialogue in the same spirit that pervaded the debate today. Europe undoubtedly faces a long-term challenge, and we must anticipate, organise ourselves and not allow the economic and financial crisis to prevent us from taking action and initiating reform.
Member of the Commission. - Madam President, we have heard today a clear message that we have a very serious challenge - that of the ageing of society.
In many ways, the 21st century is an era of fragility, and we have to deal with this. We all have to do everything possible. As was mentioned, longevity should be a reward and not a punishment. It was also mentioned that it would be consistent to do this in the context of the Lisbon Agenda, and I agree. We can understand the Lisbon Agenda in a simple way, going towards a knowledge-based society and being concerned about sustainability, whether it be in relation to social security, the environment or the economy. What we have learnt from this crisis is that even the profits have to be clearly sustainable.
So the present financial crisis should not divert our attention from any of the problems which we have been patiently discussing in recent years, including the problem which we are discussing today. It is only one additional problem. When we have dealt with it, we have to come out of the financial crisis with a structure that is capable of dealing with all the challenges which the 21st century brings us. So it is important that in this context, we are aware of all the possible aspects of sustainability - sustainability of the planet on which we live, between living beings on the planet, between us humans and between generations, which is very much the essence of the demographic question which we are discussing today.
Our policies should definitely address this. The demographic forum to be held on 24 and 25 November - which I mentioned in my opening address - is certainly one good opportunity to do so. We should certainly continue the dialogue between the Council, Member States, Parliament and the Commission. Your discussions today prove that the debate is very timely. I would like to thank you on behalf of the Commission for those views. All the things you have mentioned are extremely important - promoting demographic renewal, reconciliation of family and working life, the questions of carers, mobility and anti-discrimination and other policies. All this is valid when we talk about this problem.
The debate is closed.